J-S49018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    C.S. MCKEE, L.P., MARK R.                  :   IN THE SUPERIOR COURT OF
    GENSHEIMER, BRYAN R. JOHANSON,             :        PENNSYLVANIA
    EUGENE M. NATALI, JR., MICHAEL P.          :
    DONNELY, BOYD M. HANSON, BRIAN             :
    S. ALLEN, JACK P. WHITE, ROBERT            :
    M. ROSSI, KENNETH GOTWALD,                 :
    MICHAEL J. DONNELLY, NANCY                 :
    BANKER, SHANE NICKOLICH,                   :
    JEFFREY R. DAVIDEK, LEONARD J.             :   No. 24 WDA 2020
    BOSS, KELLY L. LESKO, ZACHARY K.           :
    HUBERT, MARY JO MANNING,                   :
    THERESA L. COSTANZO, LORI A.               :
    BOLLMAN, AND ANDREW M.                     :
    FADEREWSKI, INDIVIDUAL AND                 :
    PARTNERS OF, AND ON BEHALF OF,             :
    C.S. MCKEE, L.P.                           :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    C.S. MCKEE, LLC AND GREGORY M.             :
    MELVIN                                     :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    EUGENE M. NATALI, SR.                      :
                                               :
                                               :
    APPEAL OF: GREGORY M. MELVIN               :

                Appeal from the Order Entered January 2, 2020
       In the Court of Common Pleas of Allegheny County Civil Division at
                            No(s): GD 16-017494


BEFORE:        OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49018-20



MEMORANDUM BY DUBOW, J.:                           FILED NOVEMBER 20, 2020

       Pro se Appellant, Gregory M. Melvin, purports to appeal from an Order

entered on January 2, 2020, which denied his Emergency Motion for an

Injunction.     Following our review of Appellant’s Brief, we conclude that

Appellant has failed to conform to the requirements of the Pennsylvania Rules

of Appellate Procedure, which significantly impedes our review. Because we

are unable to conduct meaningful appellate review, we dismiss this Appeal.

       The underlying action, which commenced on September 16, 2016, is a

dispute in the business operations of C.S. McKee.1 On July 9, 2018, the trial

court appointed a Custodian to oversee operations and to consider offers from

third parties interested in the purchase or acquisition C.S. McKee.

       The Custodian secured a deal with Estancia Capital Management

(“Estancia”). On October 29, 2019, the trial court approved an Asset Purchase

Agreement (“APA”) with Estancia. C.S. McKee and Estancia executed the APA

on November 15, 2019.

       In December 2019, on several occasions, Appellant demanded to inspect

the records of C.S. McKee.         In response, the Custodian offered to provide

“required information,” as defined by the Pennsylvania Uniform Limited

Partnership Act, 15 Pa.C.S. § 8618, subject to certain conditions related to

the scope and timing.
____________________________________________


1 At the outset of the litigation, Appellant was the chief investment officer and
a limited partner of C.S. McKee. The limited partnership was managed and
controlled exclusively by its sole general partner, C.S. McKee, LLC. Appellant
is one of two equal members of the general partner.

                                           -2-
J-S49018-20



      Dissatisfied with this response, on January 2, 2020, Appellant filed an

Emergency Motion for an Injunction requesting that the trial court direct the

Custodian to permit Appellant “to inspect and copy C.S. McKee records in

preparation for filing Dissenter Rights to determine a fair market value of his

units, to prepare for current Arbitration proceedings, and [because] . . . [the]

Custodian and General Partner Eugene Natali and Limited Partners are

attempting to hinder [Appellant] from filing a Whistleblower Complaint with

the Securities and Exchange Commission].”          Emergency Motion for an

Injunction, 1/2/20, at 1. On the same day, the trial court held a hearing and

denied Appellant’s Motion.

      Appellant timely and pro se appealed. Both Appellant and the trial court

complied with Pa.R.A.P. 1925. In this Court, however, Appellant has not filed

a proper brief.

      Appellate briefs must conform to the requirements of the Pennsylvania

Rules of Appellate Procedure, and this Court may dismiss an appeal if the

defects in a brief are substantial. Pa.R.A.P. 2101 (mandating compliance with

our appellate rules). See, e.g., Branch Banking and Trust v. Gesiorski,

904 A.2d 939, 942-43 (Pa. Super. 2006) (dismissing pro se appeal because

briefing errors precluded meaningful appellate review)

      The errors and omissions in Appellant’s Brief are substantial. Appellant

does not include a statement of jurisdiction, a statement of the scope and

standard of review, the order or other determination in question, a statement




                                     -3-
J-S49018-20



of the questions involved, or a statement of the case.2 See Pa.R.A.P. 2111,

2114-2119. In particular, we note that Rule 2116 provides that “[no] question

will be considered unless it is stated in the statement of questions involved or

is fairly suggested thereby.” Pa.R.A.P. 2116(a). Appellant’s failure to include

any question for our consideration renders meaningful review nearly

impossible.

       Perhaps most egregious, however, is that Appellant does not present

anything that approaches a cogent legal argument with pertinent discussion,

references to the record, or analysis of any controlling authority.        See

Pa.R.A.P. 2119. See, e.g., Egan v. USI Mid-Atlantic, Inc., 92 A.3d 1, 17

(Pa. Super. 2014) (finding waiver where Appellant failed to establish that the

trial court erred and “provide[d] no discussion as to why the attorney-client

privilege applied”); Lackner v. Glosser, 892 A.2d 21, 30 (Pa. Super. 2006)

(finding waiver because “[a]ppellant’s brief fails to raise or even touch upon

any issue involving [several of] his counts” including his request for an

____________________________________________


2 Appellant includes a summary of his argument, which asserts a “violation of
every known precedent” without actually citing a precedent. Appellant’s Br.
at 4. Appellant also correctly states that Pennsylvania Rule of Civil Procedure
1531 “sets forth the procedural steps [necessary] to obtain a preliminary
injunction” but fails to identify what those steps are. See id. Immediately
thereafter, Appellant includes a subsection entitled “Background.” Appellant’s
Br. at 5. However, Appellant does not include a coherent procedural history
or clear, chronological statement of facts relevant to his Emergency Motion for
an Injunction. See Pa.R.A.P. 2117. Thus, this section of Appellant’s Brief is
not helpful.




                                           -4-
J-S49018-20



injunction).   Thus, even if we could infer questions meaningful to the trial

court’s decision, we have no idea of Appellant’s legal position.

       Appellant begins his Argument with a general statement that this appeal

is “a simple case of enforcing books and records rights of the majority owner.”

Appellant’s Br. at 9.3 He does not define what those rights are or provide a

legal basis for their recognition; he does not assert how the Custodian

deprived him of those rights, or why he believes that the trial court erred in

declining his Emergency Motion for an Injunction. Beyond his initial general

statement, Appellant presents nothing more than a bald assertion that the

trial court always rules against him and what appear to be a series of emails

exchanged between Appellant, opposing counsel, and the trial court.

Appellant’s Br. at 9-10. This does not constitute a proper legal argument.

       “While this [C]ourt is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because he lacks legal training.” Rich v. Acrivos, 815 A.2d 1106, 1108 (Pa.

Super. 2003) (punctuation and citation omitted).         Our Supreme Court has

explained that “any layperson choosing to represent himself in a legal

proceeding must, to some reasonable extent, assume the risk that his lack of

expertise and legal training will prove his undoing.” Vann v. Commonwealth

Unemployment Comp. Bd. of Review, 494 A.2d 1081, 1086 (Pa. 1985)

(citation omitted).
____________________________________________


3Appellant does not cite evidence in support of his assertion that he is a
majority owner of C.S. McKee.

                                           -5-
J-S49018-20



        We decline to become Appellant’s counsel. Appellant’s abject failure to

adhere to the Rules of Appellate Procedure and to develop issues with citation

to legal authorities prevents this Court from conducting meaningful appellate

review of the trial court’s decision to deny Appellant’s Emergency Motion for

an Injunction. Accordingly, we dismiss this appeal.

        Appeal dismissed.

        Judge Olson did not participate in the consideration or decision of this
case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2020




                                       -6-